Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13, 17-18, 20-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Igo et al. (US Pub.2019/0196381) in view of Qian et al. (US Pub.2012/0251154).
Regarding claim 13, Igo et al. (US Pub.2019/0196381) teach an image forming apparatus (fig.1) comprising: a sheet storing unit configured to store a sheet (fig.1, any one of #11 or #17); a sheet conveying unit configured to convey the sheet stored in the sheet storing unit in a conveyance direction (fig.1, #TR); an image forming unit configured to form an image on the sheet conveyed by the sheet conveying unit at an image forming position (fig.1, #30); a medium sensor configured to detect a surface characteristic of the sheet at a position between the sheet storing unit and the image forming position (fig.1, #51; para.0085-0098); and a controller (fig.1&2, #40) configured to register information including a surface characteristic of a first sheet detected by the medium sensor into a memory (via fig.2, #48; para.0075&0123), wherein the controller is configured to display, on a display unit (fig.1, #34; para.0045).

Regarding claim 18, Igo et al. (US Pub.2019/0196381) teach an image forming apparatus wherein the sheet storing unit is a manual feeding tray (fig.1, #17).
Regarding claim 26, Igo et al. (US Pub.2019/0196381) teach an image forming apparatus further comprising a fixing unit configured to fix the image on the sheet, wherein the fixing unit includes a heating unit, and wherein the controller is configured to control the fixing unit based on the surface characteristic of the sheet detected by the medium sensor (para.0073).
Regarding claim 20, Igo et al. (US Pub.2019/0196381) teach an image forming apparatus (fig.1) comprising: a sheet storing unit configured to store a sheet (fig.1, any one of #11 or #17) having a first end and a second end opposite to the first end (para.0098&0104: envelopes have different ends for proper orientation and labels can as well); a sheet conveying unit configured to convey the sheet stored in the sheet storing unit in a conveyance direction (fig.1, #TR); an image forming unit configured to form an image on the sheet conveyed by the sheet conveying unit at an image forming position (fig.1, #30); a medium sensor configured to detect a surface characteristic of the sheet at a position between the sheet storing unit and the image forming position (fig.1, #51; para.0085-0098); and a controller (fig.1&2, #40) configured to determine 
Regarding claim 23, Igo et al. (US Pub.2019/0196381) teach an image forming apparatus further comprising a fixing unit configured to fix the image on the sheet, wherein the fixing unit includes a heating unit, and wherein the controller is configured to control the fixing unit based on the surface characteristic of the sheet detected by the medium sensor (para.0073).
Regarding claim 24, Igo et al. (US Pub.2019/0196381) teach an image forming apparatus wherein, in a case where the medium sensor irradiates the sheet conveyed by the sheet conveying unit with light, the medium sensor detects the surface characteristic of the sheet based on light reflected from the sheet irradiated with the light (fig.3, #514/#515; para.0085-0089).
However, Igo et al. (US Pub.2019/0196381) fail to set forth specific controls for handling paper after type identification.
Regarding claim 13, Qian et al. (US Pub.2012/0251154) teaches an image forming apparatus comprising: a sheet storing unit configured to store a sheet (fig.3, #310); a sheet conveying unit configured to convey the sheet stored in the sheet storing unit in a conveyance direction (fig.3, #324); an image forming unit configured to form an image on the sheet conveyed by the sheet conveying unit at an image forming position (fig.3, #330); a medium sensor configured to detect a surface characteristic of the sheet at a position between the sheet storing unit and the image forming position (fig.3, #322; para.0029&0031); and a controller configured to determine that a second sheet, to be stored in the sheet storing unit in a state where a first end of the second sheet is a 
Regarding claim 20, Qian et al. (US Pub.2012/0251154) teaches an image forming apparatus comprising: a sheet storing unit configured to store a sheet having a first end and a second end opposite to the first end (fig.3, #310; para.0029); a sheet conveying unit configured to convey the sheet stored in the sheet storing unit in a conveyance direction (fig.3, #324); an image forming unit configured to form an image on the sheet conveyed by the sheet conveying unit at an image forming position (fig.3, #330); a medium sensor configured to detect a surface characteristic of the sheet at a position between the sheet storing unit and the image forming position (fig.3, #322; para.0029&0031); and a controller configured to determine that the sheet, to be stored in the sheet storing unit in a state where the first end of the sheet is a leading end in the conveyance direction, is stored in the sheet storing unit in a state where the second end of the sheet is the leading end in the conveyance direction (para.0004&0037), based on the surface characteristic of the sheet detected by the medium sensor (para.0031&0032&0037).
Regarding claim 21, Qian et al. (US Pub.2012/0251154) teaches an image forming apparatus wherein the surface characteristic of the first sheet detected by the medium sensor and registered into the memory includes a surface characteristic of a first part of the first sheet and a surface characteristic of a second part of the first sheet, 
Regarding claim 25, Qian et al. (US Pub.2012/0251154) teaches an image forming apparatus wherein the surface characteristic of the first sheet detected by the medium sensor and registered into the memory includes a surface characteristic of a first part of the first sheet and a surface characteristic of a second part of the first sheet, where the first part of the first sheet differs from the second part of the first sheet in the conveyance direction (para.0031: to detect the proper orientation of a letter or numeral, the readings must be done over a plurality of scan lines in the conveyance direction).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Igo et al. (US Pub.2019/0196381) to detect ever page orientation that is fed as in Qian et al. (US Pub.2012/0251154) because it would enable the apparatus to be able to handle the common type of pre-printed sheet such as a letterhead, increasing usefulness to a user and because it is known in the art that even if a stack of directional sheets such as a letter head sheet or label sheet or envelope is loaded properly into the apparatus, some sheets within the stack may have a different orientation and this needs to be accounted for (para.0004-0005). 

Claims 15, 16, 22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Igo et al. (US Pub.2019/0196381) in view of Qian et al. (US Pub.2012/0251154) as applied to claims 13 and 20 above, and further in view of Okada (US Pub.2011/0051162).

However, Igo et al. (US Pub.2019/0196381) in view of Qian et al. (US Pub.2012/0251154) fail to teach determining if conveying should stop, displaying an error or displaying an alert to mismatch.
Regarding claims 13 and 20, Okada (US Pub.2011/0051162) teaches an image forming apparatus (fig.3) comprising: a sheet storing unit configured to store a sheet that is orientation dependent (fig.3, #317/#318; para.0007); a sheet conveying unit configured to convey the sheet stored in the sheet storing unit in a conveyance direction (see fig.3); an image forming unit configured to form an image on the sheet conveyed by the sheet conveying unit at an image forming position (fig.3, #304/#305); and a controller configured to determine if the preprint, orientation specific sheets are loaded properly (para.0107) and if they need to be reoriented manually by the operator, display an alert to this end (para.0107-0108).
Regarding claim 27, Okada (US Pub.2011/0051162) teaches an image forming apparatus wherein the controller is configured to display, on a display unit, information indicating error, in a case where the controller determines that the second sheet, to be stored in the sheet storing unit in the state where the first end of the second sheet is the leading end in the conveyance direction, is stored in the sheet storing unit in the state that is inappropriate (fig.10, #S1008).
Regarding claim 22, Okada (US Pub.2011/0051162) teaches an image forming apparatus wherein the surface characteristic of the first sheet detected by the medium 
Regarding claim 28, Okada (US Pub.2011/0051162) teaches an image forming apparatus wherein the controller is configured to display, on a display unit, information indicating that front and back surfaces of the second sheet stored in the sheet storing unit are inverted, based on a surface characteristic of the second sheet detected by the medium sensor and the surface characteristic of the first sheet registered into the memory (fig.10, #S1008; both Okada and Qian et al. indicate that the sheets can be inappropriately loaded leading end wise or back-front wise).
Regarding claim 29, Okada (US Pub.2011/0051162) teaches an image forming apparatus wherein the controller is configured to display, on a display unit, information indicating error, in a case where the controller determines that the second sheet, to be stored in the sheet storing unit in the state where the first end of the second sheet is the leading end in the conveyance direction, is stored in the sheet storing unit in the state where the second end of the second sheet opposite to the first end is the leading end in the conveyance direction (fig.10, #S1008).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Igo et al. (US Pub.2019/0196381) in view of Qian et al. (US Pub.2012/0251154) to include the control to stop and alert a user to reorient the sheets when printing cannot be performed on the sheets as loaded as in Okada (US Pub.2011/0051162) to enable the user further functionality in the use of the printer and save the cost and effort of making improper prints and test prints (para.0008) because 
Upon combination, using the controls of Igo et al. (US Pub.2019/0196381) in view of Qian et al. (US Pub.2012/0251154) further in view of Okada (US Pub.2011/0051162), the limitations of claim 15 would be met because the controller would be configured to evaluate, in the instance of sequential prints, with the sheet orientation differing, whether or not the print job could be subject to simple image rotation and continuing printing, or if it would require a stop with an alert for a manual reorientation.  
Regarding claim 16, upon combination, the apparatus controller would, in a case where surface characteristics of the second sheet detected by the medium sensor do not match the surface characteristic of the first sheet registered into the memory, the controller stops a conveying operation for the second sheet performed by the sheet conveying unit, and determines that the second sheet, to be stored in the sheet storing unit in the state where the first end of the second sheet is the leading end in the conveyance direction, is stored in the sheet storing unit in the state where the second end of the second sheet opposite to the first end is the leading end in the conveyance direction once it was determined that rotation would not be appropriate (see Okada (US Pub.2011/0051162) fig.10, #S1007->No).



Response to Arguments
Applicant’s arguments with respect to claim(s) 13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
                                                                                                                                                                         

/LKR/
1/5/2021